PD-1340-14
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                               Transmitted 4/17/2015 10:43:43 AM
                                                                 Accepted 4/17/2015 11:08:35 AM
April 20, 2015                                                                      ABEL ACOSTA
                              No. PD-1340-14                                                CLERK
                                       In the
                             Court of Criminal Appeals
                             ♦
                               No. 14-13-00375-CR
      In the Court of Appeals for the Fourteenth District of Texas at Houston
                             ♦
                                   No. 1253665
                          th
                In the 174 District Court of Harris County, Texas
                             ♦
                       KEVIN LAVELLE KENT
                                      Appellant
                                         V.
                        THE STATE OF TEXAS
                                Appellee
                            ♦
        STATE’S MOTION REGARDING ARGUMENT
                    ♦
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for a

setting of oral argument in this case not on any date from June 1 through June 11,

2015, and would show the following:

1. The appellant was convicted of aggregate theft of money from two families

   over a five-year period (CR – 13, 615). The court of appeals reversed the

   conviction, and this Court granted review.

2. This Court has not yet set this case for submission, although it did permit

   argument when it granted review.
3. The undersigned counsel has had a family vacation planned from June 1

   through June 11, 2015 since early in 2014. The plan is to drive from Phoenix,

   Arizona to San Francisco, California, while staying in national parks along the

   way, including Grand Canyon, Death Valley, and Yosemite. As anyone who

   has stayed in those parks can attest, reservations for families usually fill up

   within hours of becoming available one year in advance. Furthermore, the

   undersigned counsel has made many non-refundable expenditures in an effort to

   secure favorable rates during the trip.

4. Therefore, the undersigned counsel requests that this Court not set the oral

   argument in this case on any date from June 1 through June 11, 2015. The

   undersigned counsel has called counsel for the appellant, and counsel has stated

   that he does not oppose such a restriction.

WHEREFORE, the State prays that this Court will grant the request.

                                                   Respectfully submitted,

                                                   /S/ Eric Kugler
                                                   ERIC KUGLER
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   Kugler_Eric@dao.hctx.net
                                                   (713) 755-5826
                                                   TBC No. 796910
                         CERTIFICATE OF SERVICE

      This certifies that a copy of the foregoing instrument will be served through

TexFile to:

      James Pons                          Lisa McMinn
      Attorney at Law                     State Prosecuting Attorney
      10900 N.W. Freeway, Suite 230       P.O. Box 13046
      Houston, Texas 77092                Austin, Texas 78711
      Jpons_78221@yahoo.com               Lisa.McMinn@SPA.texas.gov


                                                   /S/ Eric Kugler
                                                   ERIC KUGLER
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   TBC No. 796910
Date: April 17, 2015